EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT
Cyberonics Building


ARTICLE 1:  PROPERTY/PURCHASE PRICE



 
1.1
Certain Basic Terms.
           
(a)
Purchaser and Notice Address:
With a copy to:
           
Cyberonics, Inc.
Winstead PC
   
Attn: Chief Executive Officer
Attn: Barry E. Putterman
   
100 Cyberonics Blvd
600 Travis, Suite 1100
   
Houston, Texas 77058
Houston, Texas 77002
   
Telephone:  281/228-7245
Telephone:  713/650-2704
   
Facsimile:  281/283-5555
Facsimile:  713/650-2400
   
E-mail:  dan.moore@cyberonics.com
E-mail:  bputterman@winstead.com
         
(b)
Seller and Notice Address:
             
Those tenants-in-common listed
     
on Schedule 1
     
c/o Kennerly Lamishaw & Rossi LLP
     
Attn:  Howard A. Parelskin
     
707 Wilshire Boulevard, Suite 1400
     
Los Angeles, CA 90017
     
Telephone:  213/426-2075
     
Facsimile:  213/596-5791
     
E-mail:  howardparelskin@klrfirm.com
           
(c)
Title Company:
(d)           Escrow Agent:
           
Charter Title Company
Chicago Title Insurance Company
   
Attn:  Marvin H. Zindler, Jr.
700 South Flower Street, Suite 800
   
11 Greenway Plaza, Suite 120
Los Angeles, CA  90017
   
Houston, Texas  77046
Telephone:  213/488-4379
   
Telephone:  713/850-9543
Facsimile:  213/612-4110
   
Facsimile:  713/850-1514
Email:  tgervasi@ctt.com
   
E-mail:  mzindler@chartertitle.com
 




 
(e)
Date of this Agreement:
September 6, 2011.
         
(f)
Purchase Price:
$12,000,000.00.
         
(g)
Earnest Money:
$250,000.00, plus interest thereon while held by Escrow Agent.

 
 
 

--------------------------------------------------------------------------------

 

 
(h)
Due Diligence Period:
The period commencing with the Date of this Agreement, and ending Friday,
September 9, 2011.
         
(i)
Closing Date:
As determined by Seller and Purchaser, but in no event later than Wednesday,
September 14, 2011.
         
(j)
Broker(s):
None ("Seller's Broker"), and Donald R. Kugle ("Purchaser's Broker").



1.2           Property.  Subject to the terms of this Purchase and Sale
Agreement (the "Agreement"), Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, the following property (the "Property"):
 
(a) The real property described in Exhibit A, together with the buildings and
improvements thereon (the "Improvements"), and all appurtenances of the
above-described real property, including easements or rights-of-way relating
thereto, and, without warranty, all right, title, and interest, if any, of
Seller in and to the land lying within any street or roadway adjoining the real
property described above or any vacated or hereafter vacated street or alley
adjoining said real property.
 
(b) All of Seller's right, title and interest, in and to all fixtures,
furniture, equipment, and other tangible personal property, if any, owned by
Seller (the "Personal Property") presently located on such property, but
excluding word processing and computer equipment, software and accessories
(including, without limitation, CPUs, printers, hubs, switches, firewalls,
networking equipment and modems) and any items of personal property owned by
tenants, any managing agent or others.
 
(c) All of Seller's interest, as landlord, in the "Leases," being all leases of
the Improvements, and all amendments and modifications thereto, and including
all leases which may be made by Seller after the Date of this Agreement and
before Closing as permitted by this Agreement.
 
(d) All of Seller's right, title and interest, if any, in and to all of the
following items, to the extent assignable and without warranty (the "Intangible
Personal Property"):  (i) licenses, permits, and other governmental approvals
and entitlements relating to the Property, (ii) the right to use the name of the
Property and existing telephone numbers, fax numbers, and web domains used by
the Seller in connection with the Property, (iii) if still in effect, guaranties
and warranties received by Seller from any contractor, manufacturer or other
person in connection with the construction, maintenance, repair or operation of
the Property, and (iv) any architectural or engineering plans or drawings
related to the Property.
 
1.3           Earnest Money.  The Earnest Money, in immediately available
federal funds, evidencing Purchaser's good faith to perform Purchaser's
obligations under this Agreement, shall be deposited by Purchaser with the
Escrow Agent not later than two Business Days after the Date of this
Agreement.  If Purchaser does not terminate this Agreement pursuant to
Paragraph 2.5, the Earnest Money shall be deemed non-refundable and shall be
remitted to and retained by Seller in the event of a termination of this
Agreement for any reason other than as a result of a material default by Seller
or as expressly provided in this Agreement.  The Earnest Money shall be applied
to the Purchase Price at Closing.
 
 
2

--------------------------------------------------------------------------------

 
1.4           Independent Consideration.  Notwithstanding anything to the
contrary contained in this Agreement, Purchaser and Seller acknowledge and agree
that if the Earnest Money is returned to the Purchaser pursuant to any of the
provisions of this Agreement, the Escrow Agent shall retain One Hundred and
00/100s Dollars ($100.00) from the Earnest Money and shall pay such amount to
Seller as independent consideration paid by Purchaser to Seller for Seller's
execution and delivery of this Agreement.
 
ARTICLE 2:  INSPECTIONS


2.1           Property Information.  By no later than one (1) Business Day after
the Date of this Agreement, Seller shall deliver to Purchaser, to the extent in
Seller's possession, copies of the following ("Property Information"):
 
(a)           all existing Leases and guaranties (if any), and any agreements
for payment of leasing commissions related to the Leases;
 
(b)           a current rent roll of the Property, in the customary form
provided to Seller including an aged accounts receivables report (the "Rent
Roll");
 
(c)           operating statements for the two previous fiscal years and
year-to-date (the "Operating Statements");
 
(d)           most recent expense reconciliations for tenant reimbursable
operating expenses and taxes;
 
(e) a list and copies of any service agreements relating to the Property
("Service Contracts");
 
(f) any existing survey of the Property (the "Existing Survey");
 
(g) any environmental reports prepared for Seller;
 
(h) copies of the real property tax bills for the previous fiscal year, and the
current fiscal year, if available, with respect to the Property;
 
(i) an inventory of any Personal Property;
 
(j) copies of the most recent utility bills with respect to the Property;
 
(k) copies of building plans (if available); and
 
(l) copies of any license and permits relating to the Property, including all
certificates of occupancy.
 
 
3

--------------------------------------------------------------------------------

 
Seller shall provide Purchaser with access to all current tenant legal files in
its possession or under its control.  Except as otherwise expressly provided
herein, Seller makes no representations or warranties as to the accuracy or
completeness of the Property Information.
 
2.2           Confidentiality of Property Information.  The Property Information
and all other information, other than matters of public record or matters
generally known to the public, furnished to, or obtained through inspection of
the Property by, Purchaser, its affiliates, lenders, employees, partners,
attorneys, accountants, advisors and other professionals or agents relating to
the Property, will be treated by Purchaser, its affiliates, lenders, employees,
partners, attorneys, accountants, advisors and agents as confidential, and will
not be disclosed to anyone other than on a need-to-know basis and to Purchaser's
consultants who agree to maintain the confidentiality of such information. If
this Agreement is terminated or if for any reason the Closing does not occur,
Purchaser shall promptly return the Property Information to Seller and, if
requested, shall deliver all third party studies and reports obtained during the
course of Purchaser's inspections and investigations to Seller, without recourse
or warranty.  The confidentiality provisions of this Paragraph 2.2 shall not
apply to any disclosures made by Purchaser as required by law, by court order,
in connection with any subpoena served upon Purchaser or as necessary for
Purchaser to exercise its rights and remedies under this Agreement; provided
Purchaser shall provide Seller with written notice before making any such
disclosure.
 
2.3           Inspections in General.  During the Due Diligence Period and
thereafter until the Closing Date or earlier termination of this Agreement,
Purchaser, its agents, and employees shall have the right to enter upon the
Property for the purpose of making non-invasive inspections at Purchaser's sole
risk, cost and expense.  Before any such entry, Purchaser shall provide Seller
with a certificate of insurance naming Seller as an additional insured and with
an insurer and insurance limits and coverage reasonably satisfactory to
Seller.  Seller hereby approves the certificate attached hereto as
Exhibit E.  All of such entries upon the Property shall be at reasonable times
during normal business hours and after at least one (1) Business Days' prior
notice to Seller, and Seller or Seller's agent shall have the right to accompany
Purchaser during any activities performed by Purchaser on the
Property.  Purchaser shall not contact any other tenant of the Property, any
employees of Seller, any governmental agency or instrumentality (except that
Purchaser may, without Seller's consent, contact municipal authorities to
confirm the zoning of the Property), or any other third person regarding the
Property without the prior written consent of Seller.  Upon at least two (2)
Business Days' prior written notice and request from Purchaser, Seller shall
notify other tenants of the Property and permit Purchaser to view occupied
office space, subject to the rights of other tenants under their leases and
except to the extent specifically prohibited in such tenants' leases.  At
Seller's request, Purchaser shall provide Seller with a copy of the results of
any tests and inspections made by Purchaser (subject to the limitations
contained in Paragraph 2.2, above), excluding only market and economic
feasibility studies.  If any inspection or test disturbs the Property, Purchaser
will restore the Property to the same condition as existed before the inspection
or test.  PURCHASER SHALL DEFEND, INDEMNIFY SELLER AND HOLD SELLER, SELLER'S
MEMBERS, MANAGERS, OFFICERS, TENANTS, AGENTS, CONTRACTORS AND EMPLOYEES,
SELLER'S AFFILIATES (HEREINAFTER DEFINED) AND THE PROPERTY HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, LOSSES, COSTS, DAMAGES, CLAIMS, OR LIABILITIES,
INCLUDING, BUT NOT LIMITED TO, MECHANIC'S AND MATERIALMEN'S LIENS AND SELLER'S
ATTORNEYS' FEES, ARISING OUT OF OR IN CONNECTION WITH PURCHASER'S INSPECTION OF
THE PROPERTY AS ALLOWED HEREIN OR OTHERWISE; PROVIDED, HOWEVER, THAT PURCHASER
SHALL NOT BE LIABLE OR RESPONSIBLE FOR COSTS OR DAMAGES ARISING FROM THE MERE
DISCOVERY OF ANY EXISTING PROPERTY CONDITION.  "Seller's Affiliates" means
(a) any entity that directly or indirectly controls, is controlled by or is
under common control with the Seller, or (b) any entity at least a majority of
whose economic interest is owned by Seller; and the term "control" means the
power to direct the management of such entity through voting rights, ownership
or contractual obligations.  The provisions of this paragraph shall survive the
Closing or the earlier termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
2.4           Environmental Inspections and Release.  The inspections under
Paragraph 2.3 may include a non-invasive Phase I environmental inspection of the
Property, but no Phase II environmental site assessment or other invasive
inspection or sampling of soils, water, air or other materials, including
without limitation construction materials, for analytical testing, either as
part of the Phase I inspection or any other inspection, shall be performed
without the prior written consent of Seller's attorney shown in Paragraph 1.1(b)
above, which may be withheld in its sole and absolute discretion, and if
consented to by Seller, the proposed scope of work and the party who will
perform the work shall be subject to review and approval by Seller's attorney
shown in Paragraph 1.1(b) above.  At Seller's request, Purchaser shall deliver
to Seller copies of any Phase II or other environmental report to which Seller
consents as provided above (subject to the limitations contained in
Paragraph 2.2, above).  IF PURCHASER ACQUIRES THE PROPERTY AND SELLER HAS NOT
BREACHED THE REPRESENTATION AND WARRANTY MADE IN PARAGRAPH 7.1(E) BELOW,
PURCHASER, FOR ITSELF AND ANY ENTITY AFFILIATED WITH PURCHASER, WAIVES AND
RELEASES SELLER AND SELLER'S AFFILIATES FROM AND AGAINST ANY LIABILITY OR CLAIM
RELATED TO THE PROPERTY ARISING UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION, AND LIABILITY ACT OF 1980, THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT OF 1986, THE RESOURCE CONSERVATION AND RECOVERY ACT, AND THE
TOXIC SUBSTANCE CONTROL ACT, ALL AS AMENDED, OR ANY OTHER CAUSE OF ACTION BASED
ON ANY OTHER STATE, LOCAL, OR FEDERAL ENVIRONMENTAL LAW, RULE OR REGULATION
(COLLECTIVELY, "ENVIRONMENTAL LAWS.  The provisions of this paragraph shall
survive the Closing or any earlier termination of this Agreement.
 
2.5           Termination During Due Diligence Period.  If Purchaser determines,
in its sole discretion, before the expiration of the Due Diligence Period that
the Property is unacceptable for Purchaser's purposes in Purchaser's sole and
absolute discretion, Purchaser shall have the right to terminate this Agreement
by giving to Seller notice of termination before the expiration date of the Due
Diligence Period (the "Termination Notice").  If Purchaser does not give a
Termination Notice prior to the expiration of the Due Diligence Period, this
Agreement shall continue in full force and effect.  If the Termination Notice is
delivered prior to the expiration of the Due Diligence Period, the Earnest Money
shall be returned to Purchaser, and the parties shall have no further
obligations under this Agreement except for those matters which are stated in
this Agreement to survive the termination hereof.  Notwithstanding the preceding
sentence, if Purchaser fails to give the Termination Notice on or prior to
September 6, 2011, but gives the Termination Notice prior to the expiration of
the Due Diligence Period, then up to $50,000.00 of the Earnest Money (the
"Earnest Money Holdback") shall not immediately be returned to Purchaser, but
shall be available for reimbursement (the "Reimbursement") to Seller for the
Eligible Costs.  As used herein, the "Eligible Costs" shall mean the reasonable
out-of-pocket costs and expenses incurred by Seller after the Date of this
Agreement (a) to negotiate the loan documents and reimburse costs to perform
other obligations necessary to preserve and be in a position to fund a possible
loan with Unum Life Insurance Company to refinance the existing mortgage on the
Property, and (b) in connection with said loan, to prepare, negotiate and file
of record merger documents among each of the entities comprising
Seller.  Eligible Costs shall not include the reimbursement of costs for the
performance of obligations that are necessary, desirable or appropriate for
Seller to undertake independent of there being a possible loan with Unum Life
Insurance Company, including, without limitation, fulfilling its obligations
under the Leases and complying with applicable laws.  To be entitled to all or
any portion of the Earnest Money Holdback as a Reimbursement, Seller must by no
later than thirty (30) days after Purchaser gives the Termination Notice submit
to Purchaser a certificate on a form reasonably acceptable to Purchaser from
Seller's property manager, Daymark Realty Advisors ("Daymark"), that Seller has
incurred the Eligible Costs and attaching thereto invoices in reasonable detail
substantiating the amounts thereof in reasonable detail, including an
explanation of the nature of the cost.  Seller's failure to comply with each of
the above terms and conditions regarding the Reimbursement and the Eligible
Costs shall entitle Purchaser to a return of all of the Earnest Money
Holdback.  To the extent that Seller does not justify its entitlement for the
full amount of the Reimbursement, any deficiency shall be returned by the Escrow
Agent to Purchaser upon demand.  In no event shall Purchaser be entitled to the
Reimbursement if Purchaser terminates this Agreement for any reason permitted by
this Agreement other than pursuant to its rights to do so under this
Paragraph 2.5.
 
 
5

--------------------------------------------------------------------------------

 
2.6           Purchaser's Reliance on its Investigations.  To the maximum extent
permitted by applicable law and except for Seller's representations and
warranties in Paragraphs 6.6 and 7.1 and any warranties of title contained in
the Deed and the Assignment (hereafter defined) delivered at the Closing
(collectively, "Seller's Warranties"), this sale is made and will be made
without representation, covenant, or warranty of any kind (whether express,
implied, or, to the maximum extent permitted by applicable law, statutory) by
Seller.  As a material part of the consideration for this Agreement, Purchaser
agrees to accept the Property on an "as is" and "where is" basis, with all
faults, and without any representation or warranty, all of which Seller hereby
disclaims, except for Seller's Warranties.  Except for Seller's Warranties, no
warranty or representation is made by Seller as to fitness for any particular
purpose, merchantability, design, quality, condition, operation or income,
compliance with drawings or specifications, absence of defects, absence of
hazardous or toxic substances, absence of faults, flooding, or compliance with
laws and regulations including, without limitation, those relating to health,
safety, and the environment.  Purchaser acknowledges that Purchaser has entered
into this Agreement with the intention of making and relying upon its own
investigation of the physical, environmental, economic use, compliance, and
legal condition of the Property and that, other than the Seller's Warranties,
Purchaser is not now relying, and will not later rely, upon any representations
and warranties made by Seller or anyone acting or claiming to act, by, through
or under or on Seller's behalf concerning the Property.  The foregoing
limitations in this Paragraph 2.6 shall not apply to any written certificate
from Daymark contemplated by this Agreement.  The provisions of this
Paragraph 2.6 shall survive indefinitely any Closing or termination of this
Agreement and shall not be merged into the Deed or any of the other Closing
documents.
 
 
6

--------------------------------------------------------------------------------

 
2.7           Tenant Estoppels.  Seller will use good faith efforts to deliver
to Purchaser at least two (2) Business Days prior to the Closing estoppel
certificates ("Estoppel Certificates") substantially in the form and content of
attached Exhibit D (or in the form attached to a tenant's lease) executed by all
of the tenants of the Property other than Purchaser.  It shall be a condition
precedent to Purchaser's obligations to close hereunder, that such Estoppel
Certificates be delivered to Purchaser at least two (2) Business Days prior to
the Closing without any information materially inconsistent with the Property
Information or the representations and warranties made by Seller in this
Agreement (unless such discrepancy was known to Purchaser prior to the Date of
this Agreement).  If the contingency in the preceding sentence is not satisfied,
Purchaser may terminate this Agreement and be entitled to a return of the
Earnest Money, and the parties shall have no further obligations under this
Agreement except for those matters which are stated in this Agreement to survive
the termination hereof.  Seller shall promptly after receipt of any Estoppel
Certificate deliver a copy thereof to Purchaser.  Seller may satisfy its
obligations to furnish any Estoppel Certificate by causing Daymark to certify to
the same matters that the tenant would otherwise provide (so long as the
information contained on any such Estoppel Certificate from Daymark is not
materially inconsistent with the Property Information or the representations and
warranties made by Seller in this Agreement).  If Seller satisfies all or a part
of the contingency regarding Estoppel Certificates by causing Daymark to certify
in place of the applicable tenant, the form used shall be that on attached
Exhibit D-1.  Daymark shall be released from any liability under an Estoppel
Certificate furnished by it if the applicable tenant subsequently provides its
own Estoppel Certificate, but only if the information contained in the tenant's
Estoppel Certificate contains no information materially adverse from the
landlord's perspective to the information in Daymark's Estoppel Certificate.
 
ARTICLE 3:  TITLE AND SURVEY REVIEW
 
3.1           Delivery of Title Commitment.  Within two (2) Business Days
following the Date of this Agreement, Seller shall cause to be delivered to
Purchaser or Purchaser shall obtain a preliminary report or title commitment
issued by the Title Company (the "Title Commitment"), covering the Property,
together with copies of all documents referenced in the Title
Commitment.  Purchaser may obtain, at its expense, a current survey (the
"Survey") of the Property sufficient to permit removal of the so-called "survey
exception" from the Title Policy described below.
 
3.2           Title Review and Cure.  During the Due Diligence Period, Purchaser
shall review title to the Property as disclosed by the Title Commitment, the
Existing Survey and the Survey.  Seller shall have no obligation to cure title
objections except (a) liens of an ascertainable amount created or assumed by
Seller (including, without limitation, the liens securing the loan originally
made by PNC), which liens Seller shall cause to be released at the Closing or
affirmatively insured over by the Title Company, (b) any exceptions for leases
or rights of parties in possession, except for the tenants under the Leases as
tenants only, and (c) the satisfaction of all applicable matters on Schedule C
of the Title Commitment (including, without limitation, any that pertain to
Seller's Tenants in Common Agreement).  Seller further agrees to remove any
exceptions or encumbrances to title which are created by Seller after the Date
of this Agreement without Purchaser's consent.  Purchaser may terminate this
Agreement if the Title Company revises the Title Commitment after the expiration
of the Due Diligence Period to add or modify exceptions in a material adverse
manner, if such additions or modifications are not acceptable to Purchaser and
are not removed by the Closing Date.  The term "Permitted Exceptions" shall
mean: the specific exceptions (exceptions that are not part of the promulgated
title insurance form) in the Title Commitment that the Title Company has not
agreed to insure over or remove from the Title Commitment as of the end of the
Due Diligence Period and that Seller is not required to remove as provided
above; items shown on the Existing Survey or the Survey, which have not been
removed as of the end of the Due Diligence Period; real estate taxes not yet due
and payable; tenants in possession as tenants only under the Leases; and matters
caused or suffered by Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
3.3           Delivery of Title Policy at Closing.  As a condition to
Purchaser's obligation to close, the Escrow Agent shall deliver to Purchaser at
Closing an Owner's Policy of Title Insurance (the "Title Policy"), issued by the
Title Company as of the date and time of the recording of the Deed in the
official records of the county where the Property is located, in the amount of
the Purchase Price, insuring Purchaser as owner of good, marketable and
indefeasible fee simple title to the Property, and subject only to the Permitted
Exceptions.  Seller shall execute at Closing an affidavit or indemnity in such
form reasonably acceptable to Seller as the Title Company shall require for the
issuance of the Title Policy.  The Title Policy may be delivered after Closing
if that is customary in the locality.
 
ARTICLE 4:  OPERATIONS AND RISK OF LOSS
 
4.1           Ongoing Operations.  During the pendency of this Agreement, Seller
shall carry on its business and activities relating to the Property, including
maintenance of the Property, substantially in the same manner as it did before
the Date of this Agreement.
 
4.2           Performance Under Leases and Service Contracts.  During the
pendency of this Agreement, Seller will perform its material obligations under
the Leases and Service Contracts and other agreements that may affect the
Property.
 
4.3           New Contracts; New Leases.  During the pendency of this Agreement,
Seller shall not enter into any new Lease, nor amend or modify any existing
Lease, without the prior written consent of Purchaser.  During the pendency of
this Agreement, Seller will not enter into any service contract or similar
obligation that will be an obligation affecting the Property subsequent to the
Closing, except contracts entered into in the ordinary course of business that
are terminable without cause upon no more than 30-days' notice and without
penalty or cancellation fee, without the prior consent of Purchaser, which shall
not be unreasonably withheld or delayed.
 
4.4           Termination of Service Contracts.  During the Due Diligence
Period, Purchaser shall notify Seller which Service Contracts Purchaser wishes
to assume at Closing.  Pursuant to the preceding sentence, Purchaser notifies
Seller that all of the Service Contracts should be terminated.  Accordingly,
Purchaser shall not assume any Service Contracts.  Notice of termination for all
Service Contracts not assumed by Purchaser shall be given by Seller not later
than the Closing Date and any normal and customary charges due thereunder after
the Closing Date and through the date of actual termination shall be included as
a prorated expense.
 
 
8

--------------------------------------------------------------------------------

 
4.5           Damage or Condemnation.  Risk of loss resulting from any
condemnation or eminent domain proceeding which is commenced or has been
threatened before the Closing, and risk of loss to the Property due to fire,
flood or any other cause before the Closing, shall remain with Seller.  If
following the Date of this Agreement and before the Closing the Property or any
portion thereof shall be materially damaged, or if the Property or any material
portion thereof shall be subjected to a bona fide threat of condemnation or
shall become the subject of any proceedings, judicial, administrative or
otherwise, with respect to the taking by eminent domain or condemnation, then
Purchaser may terminate this Agreement by written notice to Seller given within
5 days after Purchaser learns of the damage or taking, in which event the
Earnest Money shall be returned to Purchaser.  If the Closing Date is within the
aforesaid 5-day period, then Closing shall be extended to the next Business Day
following the end of said 5-day period.  If no such election is made, and in any
event if the damage is not material, this Agreement shall remain in full force
and effect and the purchase contemplated herein, less any interest taken by
eminent domain or condemnation, shall be effected with no further adjustment,
and upon the Closing of this purchase, Seller shall assign, transfer and set
over to Purchaser all of the right, title and interest of Seller in and to any
awards that have been or that may thereafter be made for such taking, and Seller
shall assign, transfer and set over to Purchaser any insurance proceeds that may
thereafter be made for such damage or destruction.  For the purposes of this
paragraph, the phrases "material damage" and "materially damaged" means damage
reasonably expected to exceed ten percent (10%) of the Purchase Price to repair.
 
ARTICLE 5:  CLOSING
 
5.1           Closing.  The consummation of the transaction contemplated herein
("Closing") shall occur on the Closing Date at the offices of the Escrow Agent,
in person or by overnight or electronic delivery of documents and funds.
 
5.2           Conditions to the Parties' Obligations to Close.
 
(a)           The obligation of Purchaser to consummate the transaction
contemplated hereunder is contingent upon the following:
 
(i)           Seller's representations and warranties contained herein shall be
true and correct in all material respects as of the Date of this Agreement and
the Closing Date;
 
(ii)           As of the Closing Date, Seller shall have performed its
obligations hereunder and all deliveries to be made at Closing have been
tendered; and
 
(iii)           There shall exist no actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, pending or threatened against
Seller that would materially and adversely affect Seller's ability to perform
its obligations under this Agreement.
 
(b)           The obligation of Seller to consummate the transaction
contemplated hereunder is contingent upon the following:
 
(i)           Purchaser's representations and warranties contained herein shall
be true and correct in all material respects as of the Date of this Agreement
and the Closing Date;
 
 
9

--------------------------------------------------------------------------------

 
(ii)           As of the Closing Date, Purchaser shall have performed its
obligations hereunder and all deliveries to be made at Closing have been
tendered;
 
(iii)           There shall exist no actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, pending or threatened against
Purchaser that would materially and adversely affect Purchaser's ability to
perform its obligations under this Agreement.
 
So long as a party is not in default hereunder, if any condition to such party's
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date, such party may, in its sole discretion, terminate this
Agreement by delivering written notice to the other party on or before the
Closing Date, or elect to close, notwithstanding the non-satisfaction of such
condition, in which event such party shall be deemed to have waived any such
condition.  If such party elects to close, notwithstanding the nonsatisfaction
of such condition, there shall be no liability on the part of the other party
for nonsatisfaction of such condition or for breaches of representations and
warranties of which the party electing to close had knowledge as of the Closing.
 
5.3           Seller's Deliveries in Escrow.  On or before the Business Day
preceding the Closing Date, Seller (meaning, as the context implies, each
Seller) shall deliver in escrow to the Escrow Agent the following:
 
(a)           Deed.  A special warranty deed (warranting title for acts by,
through or under Seller) (the "Deed") in the form provided for under the law of
the state where the Real Property is located, or otherwise in conformity with
the custom in such jurisdiction and satisfactory to Seller, executed and
acknowledged by Seller, conveying Seller's title to the Real Property, subject
only to the Permitted Exceptions.  Any discrepancy between the description of
the Real Property in the deed from Seller's immediate grantor and in the Deed
shall be conveyed without warranty by Seller.
 
(b)           Bill of Sale and Assignment of Leases and Contracts.  A Bill of
Sale and Assignment of Leases and Service Contracts in the form of Exhibit B
attached hereto (the "Assignment"), executed by Seller.
 
(c)           Rent Roll.  An updated Rent Roll certified by Seller to be true
and correct.
 
(d)           State Law Disclosures.  Such disclosures and reports as are
required by applicable state and local law in connection with the conveyance of
real property.
 
(e)           FIRPTA.  A Foreign Investment in Real Property Tax Act affidavit
executed by Seller.
 
(f)           Additional Documents.  Any additional documents that Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
5.4           Purchaser's Deliveries in Escrow.  On or before the Business Day
preceding the Closing Date, Purchaser shall deliver in escrow to the Escrow
Agent the following:
 
(a)           Purchase Price.  The Purchase Price, less the Earnest Money, plus
or minus applicable prorations, deposited by Purchaser with the Escrow Agent in
immediate, same-day federal funds wired for credit into the Escrow Agent's
escrow account at a bank satisfactory to Escrow Agent and Seller.
 
(b)           Bill of Sale and Assignment of Leases and Contracts.  A
counterpart of the Assignment, executed by Purchaser.
 
(c)           State Law Disclosures.  Such disclosures and reports as are
required by applicable state and local law in connection with the conveyance of
real property.
 
(d)           Additional Documents.  Any additional documents that Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
 
5.5           Closing Statements.  At the Closing, Seller and Purchaser shall
deposit with the Escrow Agent executed closing statements consistent with this
Agreement in the form required by the Escrow Agent.
 
5.6           Title Policy.  The Title Policy shall be delivered at Closing as
provided in Paragraph 3.3.
 
5.7           Possession.  Seller shall deliver possession of the Property to
Purchaser at the Closing, subject to the Leases and the Permitted Exceptions.
 
5.8           Post-Closing Deliveries.  Immediately after the Closing, Seller
shall deliver to the offices of Purchaser's property manager: the original
Leases; originals of all contracts (or copies if no originals are available) and
receipts for deposits; all keys, if any, used in the operation of the Property;
and, if in Seller's possession, a copy of any "as-built" plans and
specifications of the Improvements.
 
At Closing, the parties will cooperate to insure that all lender-held reserves
and deposits are promptly returned to Seller.
 
5.9           Notice to Tenants.  Seller and Purchaser shall deliver to each
tenant immediately after the Closing a notice regarding the sale in
substantially the form Exhibit C attached hereto, or such other form as may be
required by applicable state law.
 
5.10           Costs.  Each party shall pay its portion of the following costs
as indicated below:
 
(a)           Survey – Purchaser
 
(b)           Title Policy:
 
(i)           Basic or standard premium, including search and exam fees
–  Seller
 
 
11

--------------------------------------------------------------------------------

 
(ii)           ALTA upgrade premium, including extended coverage and any
Endorsements – Purchaser
 
(iii)           Mortgagee/Lender's Title Policy and Endorsements – Purchaser
 
(c)           State and county documentary, transfer, excise and similar taxes
or fees –  Not Applicable
 
(d)           Mortgage Tax - Purchaser
 
(e)           Recording charges:
 
(i)           Instruments to remove encumbrances that Seller is obligated to
remove – Seller
 
(ii)           Deed – Purchaser
 
(f)           Appraisals, engineering studies, termite inspections,
environmental inspections and other inspections and tests desired by Purchaser –
Purchaser
 
(g)           Escrow Fees – The Escrow Agent's escrow fee shall be evenly
divided between the parties.  The terminating party shall pay any escrow
cancellation fee or other fees due upon a termination of this Agreement, unless
due to a default, in which event, the defaulting party shall pay such fees.
 
(h)           Broker – Purchaser shall pay any fees due Broker.
 
(i)           Other – Each party shall pay its own attorneys' fees.  All other
costs shall be borne according to local custom.
 
5.11           Close of Escrow.  The Escrow Agent, as agent for the Title
Company, shall agree in writing with Seller and Purchaser that (1) recordation
of the Deed constitutes its representation that it is holding the closing
documents, closing funds and closing statement and is prepared and irrevocably
committed to disburse the closing funds in accordance with the closing
statements and (2) release of closing funds to the Seller shall irrevocably
commit it to issue the Title Policy in accordance with this Agreement.  Upon
satisfaction or completion of the foregoing conditions and deliveries, the
parties shall direct the Escrow Agent to immediately record and deliver the
documents described above to the appropriate parties and make disbursements
according to the closing statements executed by Seller and Purchaser and in
accordance with escrow instructions by each party consistent with this
Agreement.
 
ARTICLE 6:  PRORATIONS AND CREDITS
 
6.1           Prorations.  The day of Closing shall belong to Purchaser and all
prorations hereinafter provided to be made as of the Closing shall each be made
as of the end of the day before the Closing Date.  In each such proration set
forth below, the portion thereof applicable to periods beginning as of Closing
shall be credited or charged to Purchaser and the portion thereof applicable to
periods ending as of Closing shall be credited or charged to Seller.
 
 
12

--------------------------------------------------------------------------------

 
(a)           Taxes and Assessments.  General real estate taxes and assessments
imposed by governmental authority and any assessments imposed by private
covenant constituting a lien or charge on the Property for the then current
calendar year or other current tax period (collectively, "Taxes") not yet due
and payable shall be prorated.  If the Closing occurs prior to the receipt by
Seller of the tax bill for the calendar year or other applicable tax period in
which the Closing occurs, Purchaser and Seller shall prorate Taxes for such
calendar year or other applicable tax period based upon the most recent
ascertainable assessed values and tax rates.  Any refund or rebate of Taxes
resulting from a tax protest, challenge or appeal filed by Seller (an "Appeal")
for a tax year ending prior to the Closing Date shall belong to Seller, whether
received before or after Closing, and Seller shall have the sole authority to
prosecute such Appeals.  Any refund or rebate of Taxes, less costs incurred in
connection therewith, resulting from an Appeal for the tax year in which the
Closing Date occurs shall be prorated between the parties in the same manner as
prescribed above, whether received before or after Closing, and Seller shall
have the sole authority to prosecute any such Appeal prior to the Closing Date
and after the Closing Date Seller and Purchaser shall mutually cooperate in the
prosecution of any such Appeal.
 
(b)           Collected Rent.  All collected rent and other collected income
(including tenant contribution to common expenses) under Leases in effect on the
Closing Date shall be prorated as if collected.  Seller shall be charged and
Purchaser shall be credited with any rent and other income collected by Seller
before Closing but applicable to any period of time after Closing.  Any prepaid
rents for the period following the Closing Date shall be paid over by Seller to
Purchaser through Escrow.  Any unpaid rents for the month of Closing shall be
assigned to Purchaser for collection following the Closing.
 
(c)           Utilities.  Utilities, including water, sewer, electric, and gas,
based upon the last reading of meters prior to the Closing shall be
prorated.  Seller shall endeavor to obtain meter readings on the day before the
Closing Date, and if such readings are obtained, there shall be no proration of
such items.  Seller shall pay at Closing the bills therefor for the period to
the day preceding the Closing, and Purchaser shall pay the bills therefor for
the period subsequent thereto.  If the utility company will not issue separate
bills, Purchaser will receive a credit against the Purchase Price for Seller's
portion and will pay the entire bill prior to delinquency after Closing.  If
Seller has paid any utilities no more than 30 days in advance in the ordinary
course of business, then Purchaser shall be charged its portion of such payment
at Closing.
 
(d)           Fees and Charges under Service Contracts, Licenses and
Permits.  Fees and charges under such of the Service Contracts, licenses and
permits as are being assigned to and assumed by Purchaser at the Closing, on the
basis of the periods to which such Service Contracts, licenses and permits
relate shall be prorated.
 
(e)           Operating Expenses Estimated Payments. The parties acknowledge
that the Leases may call for certain increases in cost of real estate and
personal property taxes, operating expenses, insurance premiums and other
operating costs (collectively, "Operating Expenses") to either be paid directly
by the Tenants or to be reimbursed to Seller by the Tenants through a common
area tax, maintenance, and operating expense pass-through assessed against the
Tenants. Any payment on account of estimated Operating Expenses by Tenants are
referred to herein as "Estimated Payments".  Operating Expenses for the periods
from and after January 1, 2011 shall be prorated to the effect that expenses are
paid by the parties on an accrual basis with respect to their period of
ownership. Purchaser shall receive a credit at Closing for the net amount by
which the sum of all Estimated Payments billed to and collected from tenants
under the Leases prior to Closing exceeds the amounts which Seller has paid on
account of Operating Expenses prior to Closing for which Seller is entitled to
reimbursement by tenants under the Leases and for which Seller has not been
reimbursed by tenants under the Leases. To the extent applicable to determine
the applicable proration in advance of December 31, 2011, expenses may be
annualized and shall be presumed to be incurred on a level basis throughout the
calendar year, subject to final adjustment in accordance with the provisions of
Paragraph 6.2.
 
 
13

--------------------------------------------------------------------------------

 
(f)           Leasing Commissions.  Seller shall bear the cost of any lease
commissions or other leasing costs associated with the Leases entered into as of
the Date of this Agreement.  Purchaser shall be responsible for any leasing
commissions or other leasing costs in connection with the Leases to the extent
they arise from any new Lease or modification of an existing Lease entered into
after the Date of this Agreement.  Leasing commissions applicable to any Leases
which are renewed or extended by its terms during the period following the Date
of this Agreement and prior to Closing shall be prorated over the term of such
extension, and adjusted at Closing, so long as the obligation therefor is set
forth on Exhibit F.
 
6.2           Final Adjustment After Closing.  If final prorations cannot be
made at Closing for any item being prorated under Paragraph 6.1, including
Taxes, then Purchaser and Seller agree to allocate such items on a fair and
equitable basis as soon as invoices or bills are available, with final
adjustment to be made as soon as reasonably possible after the Closing, to the
effect that income and expenses are received and paid by the parties on an
accrual basis with respect to their period of ownership.  Payments in connection
with the final adjustment shall be due within 30 days of written notice.  Seller
shall have reasonable access to, and the right to inspect and audit, Purchaser's
books to confirm the final prorations.
 
6.3           Service Contracts.  Purchaser will assume the obligations arising
from and after the Closing Date under those Service Contracts that are not
terminated as of the Closing Date.
 
6.4           Tenant Deposits.  All tenant security deposits in Seller's
possession, as reflected on a final Rent Roll delivered to Purchaser (and
interest thereon if required by law or contract to be earned thereon) and not
theretofore applied to tenant obligations under the Leases, shall be credited to
Purchaser and charged to Seller at Closing.  As of the Closing, Purchaser shall
assume Seller's obligations related to tenant security deposits so credited (the
"Security Deposits").  Purchaser will indemnify, defend, and hold Seller
harmless from and against all demands and claims made by tenants arising out of
the transfer or disposition of any security deposits transferred to Purchaser
and will reimburse Seller for any reasonable expenses (including all reasonable
attorneys' fees) incurred or that may be incurred by Seller as a result of any
such claims or demands by tenants.
 
6.5           Utility Deposits.  Purchaser shall be responsible for making any
deposits, required with utility companies due to the change in ownership of the
Property or in order to have any deposits made by Seller released at Closing.
 
6.6           Sale Commissions.  Seller and Purchaser represent and warrant each
to the other that they have not dealt with any real estate broker, sales person
or finder in connection with this transaction other than the Brokers.  If this
transaction is closed, Seller shall be responsible for any commission or other
fee due to Seller's Broker, and Purchaser shall be responsible for any
commission or fee due to Purchaser's Broker, in accordance with their separate
agreements.  Each Broker is an independent contractor and is not authorized to
make any agreement or representation on behalf of either Seller or
Purchaser.  Except as expressly set forth above, if any claim is made for
broker's or finder's fees or commissions in connection with the negotiation,
execution or consummation of this Agreement or the transactions contemplated
hereby, each party shall defend, indemnify and hold harmless the other party
from and against any such claim based upon any statement, representation or
agreement of such party.
 
 
14

--------------------------------------------------------------------------------

 
6.7           Roof/HVAC.  Seller acknowledges that Purchaser maintains that the
HVAC system serving the Improvements ("HVAC") and the roof system serving the
Property (the "Roof") require significant replacements, repairs and upgrades
(the "Work").  Purchaser shall receive a credit against the Purchase Price as a
holdback (the "Holdback") for the amount of $350,000.00 to serve as a fund for
payment by Purchaser of the Costs of the Work which Purchaser may determine to
be necessary or appropriate in its sole discretion exercised in good faith.  By
no later than one (1) year after Closing, Purchaser shall send to Seller an
itemized accounting of the amounts representing bona fide third party
expenditures made by Purchaser after Closing for the Costs of the Work,
accompanied by a certificate executed by Purchaser's chief financial officer
that the amounts shown thereon are true and correct in all material
respects.  In the event the amounts shown attached to such certificate are less
than the Holdback, the deficiency, if any, shall be paid in good and sufficient
funds to Seller at the same time as the certificate is delivered to Seller.  The
"Costs" shall include all charges, expenses and costs for the design,
permitting, insuring, labor and materials reasonably incurred in the form of
payments to unaffiliated third parties on account of the Work.  The scope of the
Work shall be determined by Purchaser in its good faith discretion.
 
6.8           Survival.  The provisions of this Article 6 shall survive the
Closing.
 
ARTICLE 7:  REPRESENTATIONS AND WARRANTIES
 
7.1           Seller's Representations and Warranties.  As a material inducement
to Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser as of the Date of this Agreement and on the
Closing Date that:
 
(a)           Organization and Authority.  Seller (or each of them) has been
duly organized and is validly existing as limited liability companies, in good
standing in their state of formation and qualified to do business in the state
in which the Property is located if required by applicable law.  Seller has the
full right and authority and has obtained any and all consents required to enter
into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby.  This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
properly executed and constitutes, or will constitute, as appropriate, the valid
and binding obligation of Seller, enforceable in accordance with their terms.
 
 
15

--------------------------------------------------------------------------------

 
(b)           Conflicts and Pending Action.  There is no agreement to which
Seller is a party or to Seller's knowledge binding on Seller which is in
conflict with this Agreement.  There is no action or proceeding pending or, to
Seller's knowledge, threatened against the Property or Seller, including
condemnation proceedings, which relates to the Property, the Security Deposits
or the Leases, or challenges or impairs Seller's ability to execute or perform
its obligations under this Agreement.
 
(c)           Rent Roll and Operating Statements.  The Rent Roll provided or to
be provided to Purchaser is or will be true, correct and complete in all
material respects as of the date thereof.  The Operating Statements were
prepared by or for Seller in the ordinary course of its business in the same
manner as it prepares or obtains such reports for its other properties and are
the Operating Statements used and relied upon by Seller in connection with its
operation of the Property.
 
(d)           Leases.  To Seller's knowledge, the Leases delivered or to be
delivered to Purchaser pursuant to this Agreement are true, correct and
complete.  To Seller's knowledge, except as set forth in the aged accounts
receivables report delivered as part of the Rent Roll, there are no defaults by
either the Landlord or the tenants and no tenant is owed or will be owed any
amounts for allowances, reimbursements and the like, unless the applicable Lease
delivered by Seller to Purchaser expressly provides for same to be made on a
date after the date of this Agreement.  Inasmuch as Purchaser is a tenant under
one of the Leases, the foregoing representations and warranties shall be
inapplicable to Purchaser's Lease.
 
(e)           Service Contracts.  To Seller's knowledge, the list of Service
Contracts and the copies of the Service Contracts delivered or to be delivered
to Purchaser pursuant to this Agreement are true, correct, and
complete.  Neither Seller nor, to Seller's knowledge, any other party is in
material default under any Service Contract.
 
(f)           Violations.  To Seller's knowledge, Seller has not received
written notice from any governmental entity of any material violation by Seller
of any law, rule or regulation affecting the Property or its use including any
environmental law or regulation, nor any written notice that the Property is in
violation of any applicable building or zoning code or ordinance, except for any
such matters which may have been previously cured by Seller or which have been
or will be disclosed to Purchaser pursuant to the terms of this Agreement.
 
(g)           Compliance with International Trade Control Laws and OFAC
Regulations.  Seller (without reference to its constituent entities) is not now
nor shall it be at any time prior to or at the Closing an individual,
corporation, partnership, joint venture, association, joint stock company,
trust, trustee, estate, limited liability company, unincorporated organization,
real estate investment trust, government or any agency or political subdivision
thereof, or any other form of entity (collectively, a "Person") named in any
executive orders or lists published by the Office of Foreign Assets Control,
Department of the Treasury ("OFAC") as Persons with whom a United States Citizen
(a "U.S. Person") may not transact business or must limit their interactions to
types approved by OFAC ("Specially Designated Nationals and Blocked Persons").
 
 
16

--------------------------------------------------------------------------------

 
"Seller's knowledge," as used in this Agreement means the current actual
knowledge of Seller, without any duty of inquiry or investigation, other than to
Seller's property manager and steering committee.  Purchaser's sole remedy in
the event of a material breach of any of the foregoing representations and
warranties discovered prior to Closing shall be to elect either to terminate
this Agreement, recover the Earnest Money, and be entitled to recover its
out-of-pocket costs and expenses incurred in connection with this Agreement,
including, without limitation, its attorneys' fees, up to a maximum of
$25,000.00 in the aggregate, following which neither party shall have any
further obligations hereunder, or to proceed to Closing, waiving any other claim
against Seller and releasing Seller from any other liability or obligations in
connection therewith.  Seller's maximum aggregate liability for damages arising
from all breaches of the foregoing representations discovered after Closing
shall be limited to Purchaser's actual damages and attorney's fees (and
specifically excluding consequential, punitive and exemplary damages).
 
7.2           Purchaser's Representations and Warranties.  As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Purchaser represents and warrants to Seller that:
 
(a)           Organization and Authority.  Purchaser has been duly organized and
is validly existing as a limited liability company, in good standing in the
State of Delaware and is, or prior to Closing will be, qualified to do business
in the state in which the Real Property is located.  Purchaser has the full
right and authority and has obtained any and all consents required to enter into
this Agreement and to consummate or cause to be consummated the transactions
contemplated hereby.  This Agreement has been, and all of the documents to be
delivered by Purchaser at the Closing will be, authorized and properly executed
by Purchaser, and to Purchaser's knowledge, will constitute the valid and
binding obligation of Purchaser, enforceable in accordance with their terms.
 
(b)           Conflicts and Pending Action.  There is no agreement to which
Purchaser is a party or to Purchaser's knowledge binding on Purchaser which is
in conflict with this Agreement.  There is no action or proceeding pending or,
to Purchaser's knowledge, threatened against Purchaser which challenges or
impairs Purchaser's ability to execute or perform its obligations under this
Agreement.
 
(c)           Compliance with International Trade Control Laws and OFAC
Regulations.  Purchaser (without reference to its constituent entities) is not
now nor shall it be at any time prior to or at the Closing a Person named in any
executive orders or lists published by OFAC as a Specially Designated National
and Blocked Person.
 
ARTICLE 8:  DEFAULT AND DAMAGES
 
8.1           Default by Purchaser. If Purchaser shall default in its obligation
to close hereunder or otherwise materially defaults in its obligations
hereunder, Purchaser agrees that Seller shall have the right to have the Escrow
Agent deliver the Earnest Money to Seller, as liquidated damages to recompense
Seller for time spent, labor and services performed, and the loss of its
bargain.  Purchaser and Seller have considered carefully the loss to Seller
occasioned by taking the Property off the market as a consequence of the
negotiation and execution of this Agreement, the expenses of Seller incurred in
connection with the preparation of this Agreement and Seller's performance
hereunder, and the other damages, general and special, which Purchaser and
Seller realize and recognize Seller will sustain but which Purchaser and Seller
agree would be impracticable or extremely difficult to calculate at this time if
Purchaser so defaults.  Based on all those considerations, Purchaser and Seller
agree that the Earnest Money, together with the interest thereon, represents a
reasonable estimate of Seller's damages.  Seller agrees to accept the Earnest
Money as Seller's total damages and relief hereunder if Purchaser defaults in
its obligations to close hereunder, Seller waiving all other rights and
remedies.
 
 
17

--------------------------------------------------------------------------------

 
8.2           Default by Seller.  If Seller defaults in its obligation to sell
and convey the Property to Purchaser pursuant to this Agreement, Purchaser's
sole remedy shall be to elect one of the following:  (a) to terminate this
Agreement, in which event Purchaser shall be entitled to the return by the
Escrow Agent or Seller, as applicable, to Purchaser of the Earnest Money, or
(b) to bring a suit for specific performance provided that any suit for specific
performance must be brought within 90 days of Seller's default, to the extent
permitted by law, Purchaser waiving the right to bring suit at any later
date.  Purchaser agrees not to file a lis pendens or other similar notice
against the Property except in connection with, and after, the proper filing of
a suit for specific performance.  The limitations on remedies set forth in this
Paragraph 8.2 shall not apply to a breach by Seller of the representations and
warranties in Paragraph 7.1, nor to any matter which survives Closing or is to
be performed by Seller pursuant to a closing document.
 
ARTICLE 9:  EARNEST MONEY PROVISIONS
 
9.1           Investment and Use of Funds.  The Escrow Agent shall invest the
Earnest Money in government insured interest bearing accounts satisfactory to
Purchaser, shall not commingle the Earnest Money with any funds of the Escrow
Agent or others, and shall promptly provide Purchaser and Seller with
confirmation of the investments made.  If the Closing under this Agreement
occurs, the Escrow Agent shall apply the Earnest Money (which includes any
interest accrued thereon while the Earnest Money is in escrow) against the
Purchase Price due Seller at Closing.
 
9.2           Contract Terminations.  Upon a termination of this Agreement,
either party to this Agreement (the "Terminating Party") may give written notice
to the Escrow Agent and the other party (the "Non-Terminating Party") of such
termination and the reason for such termination.  Such request shall also
constitute a request for the release of the Earnest Money to the Terminating
Party if so entitled under this Agreement.  The Non-Terminating Party shall then
have five (5) Business Days in which to object in writing to the release of the
Earnest Money to the Terminating Party.  If the Non-Terminating Party provides
such an objection, and the Earnest Money is in the possession of Escrow Agent,
then the Escrow Agent shall retain the Earnest Money until it receives written
instructions executed by both Seller and Purchaser as to the disposition and
disbursement of the Earnest Money, or until ordered by final court order, decree
or judgment, which is not subject to appeal, to deliver the Earnest Money to a
particular party, in which event the Earnest Money shall be delivered in
accordance with such notice, instruction, order, decree or judgment.
 
9.3           Interpleader.  Seller and Purchaser mutually agree that in the
event of any controversy regarding the Earnest Money, unless mutual written
instructions are received by the Escrow Agent directing the Earnest Money's
disposition, the Escrow Agent shall not take any action, but instead shall await
the disposition of any proceeding relating to the Earnest Money or, at the
Escrow Agent's option, the Escrow Agent may interplead all parties and deposit
the Earnest Money with a court of competent jurisdiction in which event the
Escrow Agent may recover all of its court costs and reasonable attorneys'
fees.  Seller or Purchaser, whichever loses in any such interpleader action,
shall be solely obligated to pay such costs and fees of the Escrow Agent, as
well as the reasonable attorneys' fees of the prevailing party in accordance
with the other provisions of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
9.4           Liability of Escrow Agent.  The parties acknowledge that the
Escrow Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any action or omission on its part taken or made in good faith, and
not in disregard of this Agreement, but shall be liable for its negligent acts
and for any loss, cost or expense incurred by Seller or Purchaser resulting from
the Escrow Agent's mistake of law respecting the Escrow Agent's scope or nature
of its duties.  SELLER AND PURCHASER SHALL JOINTLY AND SEVERALLY INDEMNIFY AND
HOLD THE ESCROW AGENT HARMLESS FROM AND AGAINST ALL COSTS, CLAIMS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS' FEES, INCURRED IN CONNECTION WITH THE
PERFORMANCE OF THE ESCROW AGENT'S DUTIES HEREUNDER, EXCEPT WITH RESPECT TO
ACTIONS OR OMISSIONS TAKEN OR MADE BY THE ESCROW AGENT IN BAD FAITH, IN
DISREGARD OF THIS AGREEMENT OR INVOLVING NEGLIGENCE ON THE PART OF THE ESCROW
AGENT.
 
ARTICLE 10:  MISCELLANEOUS
 
10.1           Parties Bound.  Except for an assignment pursuant to this
Paragraph 10.1 or Paragraph 10.16, neither party may assign this Agreement
without the prior written consent of the other, and any such prohibited
assignment shall be void.  No assignment permitted under this Agreement shall
relieve the assigning party of any liability hereunder, whether arising before
or after the date of such assignment.  Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the respective legal
representatives, successors, assigns, heirs, and devisees of the parties.
 
At Closing, Purchaser shall be permitted to assign this Agreement, the Earnest
Money, and the rights of "Purchaser" in connection therewith, to a Purchaser's
Affiliate (as hereinafter defined) without the prior written consent of Seller,
provided that Purchaser delivers written notice of its intent to do so at least
five (5) Business Days prior to the Closing Date.  "Purchaser's Affiliate" means
(a) any entity that directly or indirectly controls, is controlled by or is
under common control with Purchaser, or (b) any entity at least a majority of
whose economic interest is owned by Purchaser or the members of Purchaser; and
the term "control" means the power to direct the management of such entity
through voting rights, ownership or contractual obligations.
 
10.2           Confidentiality. The Property Information and all other
information, other than matters of public record or matters generally known to
the public, furnished to, or obtained through inspection of the Property by,
Purchaser, its affiliates, lenders, employees, attorneys, accountants and other
professionals or agents relating to the Property, will be treated by Purchaser,
its affiliates, lenders, employees and agents as confidential, and will not be
disclosed to anyone other than representatives and consultants of Purchaser, on
a need-to-know basis, who agree to maintain the confidentiality of such
information, and will be returned to Seller by Purchaser if the Closing does not
occur.  Purchaser shall make no public announcement or disclosure of this
Agreement or any non-public information related to this Agreement to outside
brokers or third parties before the Closing, without the prior written consent
of Seller. Purchaser shall not record this Agreement or any memorandum of this
Agreement. The confidentiality provisions of this Paragraph 10.2 shall not apply
to any disclosures made by Purchaser as required by law, by court order, or in
connection with any subpoena served upon Purchaser; provided Purchaser shall
provide Seller with written notice before making any such disclosure.  The
provisions of this Paragraph 10.2 shall survive Closing and the delivery and
recordation of the Deed.
 
 
19

--------------------------------------------------------------------------------

 
10.3           Headings.  The article and paragraph headings of this Agreement
are for convenience only and in no way limit or enlarge the scope or meaning of
the language hereof.
 
10.4           Invalidity and Waiver.  If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and effect shall be given
to the intent manifested by the portion held invalid or inoperative.  The
failure by either party to enforce against the other any term or provision of
this Agreement shall not be deemed to be a waiver of such party's right to
enforce against the other party the same or any other such term or provision in
the future.
 
10.5           Governing Law; Venue.  This Agreement shall, in all respects, be
governed, construed, applied, and enforced in accordance with the law of the
state in which the Property is located.  Seller and Purchaser agree that
exclusive of venue for any legal action concerning this Agreement shall lie
exclusively in the state district courts of Harris County, Texas, and hereby
submit to jurisdiction in the State of Texas.
 
10.6           Survival.  Unless otherwise expressly stated in this Agreement,
each of the covenants, obligations, representations, and agreements contained in
this Agreement shall survive the Closing and the execution and delivery of the
Deed required hereunder only for a period of 6 months immediately following the
Closing Date; provided, however the indemnification provisions of Paragraph 2.3,
6.4 and 6.6 and the provisions of Paragraph 6.2 shall survive the termination of
this Agreement or the Closing, whichever occurs, and shall not be merged, until
the applicable statute of limitations with respect to any claim, cause of
action, suit or other action relating thereto shall have fully and finally
expired.  Any claim brought after Closing based upon a misrepresentation or a
breach of a warranty contained in Article 7 of this Agreement shall be
actionable or enforceable if and only if:  (i) notice of such claim is given to
the party which allegedly made such misrepresentation or breached such covenant,
obligation, warranty or agreement within 6 months after the Closing Date; and
(ii) the amount of damages or losses as a result of such claim suffered or
sustained by the party making such claim exceeds $50,000.
 
10.7           No Third Party Beneficiary.  This Agreement is not intended to
give or confer any benefits, rights, privileges, claims, actions, or remedies to
any person or entity as a third party beneficiary or otherwise.
 
10.8           Entirety and Amendments.  This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property except for any confidentiality agreement
binding on Purchaser, which shall not be superseded by this Agreement.  This
Agreement may be amended or supplemented only by an instrument in writing
executed by the party against whom enforcement is sought.
 
 
20

--------------------------------------------------------------------------------

 
10.9           Time.  Time is of the essence in the performance of this
Agreement.
 
10.10           Attorneys' Fees.  Should either party employ attorneys to
enforce any of the provisions hereof, the party against whom any final judgment
is entered agrees to pay the prevailing party all reasonable costs, charges, and
expenses, including attorneys' fees, expended or incurred in connection
therewith.
 
10.11           Notices and Deliveries.  All notices required or permitted
hereunder shall be in writing and shall be served on the parties at the
addresses set forth in Paragraph 1.1.  Any such notices shall be either (a) sent
by overnight delivery using a nationally recognized overnight courier, in which
case notice shall be deemed delivered one (1) Business Day after deposit with
such courier, (b) sent by facsimile, with written confirmation by overnight or
first class mail, in which case notice shall be deemed delivered upon receipt of
confirmation transmission of such facsimile notice, or (c) sent by personal
delivery, in which case notice shall be deemed delivered upon receipt.  Any
notice sent by facsimile or personal delivery and delivered after 5:00 p.m.
local time where the Property is located shall be deemed received on the next
Business Day.  A party's address may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice.  Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice.  Notices given by counsel
to the Purchaser shall be deemed given by Purchaser, notices given by counsel to
the Seller shall be deemed given by Seller, and notices given to a party's
counsel shall be deemed given to the party.  Notwithstanding the inclusion of a
party's e-mail address in Paragraph 1.1, notices sent by e-mail shall not be
effective notice.  As used herein, "Business Day" shall mean any day other than
a Saturday, Sunday or Texas or federal holiday on which national banks in
Houston, Texas are customarily closed.
 
10.12           Construction.  The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction – to the effect that any ambiguities are to be resolved against
the drafting party – shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.
 
10.13           Calculation of Time Periods.  Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday.  The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. local
time where the Property is located unless otherwise noted. Any funds or
documents delivered to Title Company or Escrow Agent shall only be delivered on
a Business Day, and any funds or documents delivered after 2:00 p.m. local time
where the Property is located shall be deemed delivered on the next Business
Day.
 
 
21

--------------------------------------------------------------------------------

 
10.14           Procedure for Indemnity.  The following provisions govern
actions for indemnity under this Agreement.  Promptly after receipt by an
indemnitee of notice of any claim, such indemnitee will, if a claim in respect
thereof is to be made against the indemnitor, deliver to the indemnitor written
notice thereof and the indemnitor shall have the right to participate in such
proceeding and, if the indemnitor agrees in writing that it will be responsible
for any costs, expenses, judgments, damages, and losses incurred by the
indemnitee with respect to such claim, to assume the defense thereof, with
counsel mutually satisfactory to the parties; provided, however, that an
indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the indemnitor, if the indemnitee reasonably believes
that representation of such indemnitee by the counsel retained by the indemnitor
would be inappropriate due to actual or potential differing interests between
such indemnitee and any other party represented by such counsel in such
proceeding.  The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity only if and to the extent that such failure is prejudicial to its
ability to defend such action, and the omission so to deliver written notice to
the indemnitor will not relieve it of any other liability that it may have to
any indemnitee.  If an indemnitee settles a claim without the prior written
consent of the indemnitor, then the indemnitor shall be released from liability
with respect to such claim unless the indemnitor has unreasonably withheld such
consent.
 
10.15           Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one Agreement.  To facilitate
execution of this Agreement, the parties may execute and exchange by telephone
facsimile counterparts of the signature pages.
 
10.16           Section 1031 Exchange.  Either party may consummate the purchase
or sale (as applicable) of the Property as part of a so-called like kind
exchange (an "Exchange") pursuant to §1031 of the Internal Revenue Code of 1986,
as amended (the "Code"), provided that:  (a) the Closing shall not be delayed or
affected by reason of the Exchange nor shall the consummation or accomplishment
of an Exchange be a condition precedent or condition subsequent to the
exchanging party's obligations under this Agreement; (b) the exchanging party
shall effect its  Exchange through an assignment of this Agreement, or its
rights under this Agreement, to a qualified intermediary (c) neither party shall
be required to take an assignment of the purchase agreement for the relinquished
or replacement property or be required to acquire or hold title to any real
property for purposes of consummating an Exchange desired by the other party;
and (d) the exchanging party shall pay any additional costs that would not
otherwise have been incurred by the non-exchanging party had the exchanging
party not consummated the transaction through an Exchange.  Neither party shall
by this Agreement or acquiescence to an Exchange desired by the other party have
its rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the exchanging
party that its Exchange in fact complies with §1031 of the Code.
 
10.17           WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
 
22

--------------------------------------------------------------------------------

 
10.18           Limitation of Liability.  Purchaser acknowledges that the
liability of Seller shall be limited to its interests in the Property and the
proceeds of sale, and shall not extend to any individual member, partner,
officer, director, employee, agent, contractor or other person acting for or on
behalf of Seller.  Further, as the interests of Seller are held as
tenants-in-common, the liability of each party composing Seller hereunder shall
be several (in accordance with each party's respective interest in the
Property), and not joint; however, Purchaser need not accept partial performance
by any party comprising Seller (and may treat any partial performance as a
default by Seller for all purposes under this Agreement).
 
10.19           Ratification by Selling Parties.  The effectiveness of this
Agreement is necessarily subject to and conditioned upon execution by all
persons composing Seller prior to two (2) Business Days preceding the expiration
of the Due Diligence Period.  If such ratification is not delivered to Purchaser
prior to the expiration of the Due Diligence Period, Purchaser may terminate
this Agreement at any time prior to Closing upon not less than two (2) Business
Days' prior written notice and the failure of Seller to provide evidence of due
execution by all persons or entities composing Seller prior to the expiration of
such two (2) Business Days, recover the Earnest Money, and be entitled to
recover jointly and severally from any Seller who signed or ratified this
Agreement the actual out of pocket costs Purchaser incurred in connection with
this Agreement, including, without limitation, its attorneys fees, up to a
maximum aggregate of $50,000.00.  The remedies of Purchaser in this
Paragraph 10.19 supersede any limitation on remedies set forth elsewhere in this
Agreement.
 

 
23

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO


PURCHASE AND SALE AGREEMENT


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.



 
PURCHASER:
     
CYBERONICS, INC.,
 
a Delaware corporation
     
By:  /s/ Daniel J. Moore                                                       
 
Name:  Daniel J. Moore                                                        
 
Title:  President & Chief Executive Officer       
     
“Purchaser”





 


 
Escrow Agent has executed this Agreement in order to confirm that the Escrow
Agent has received and shall hold the Earnest Money and the interest earned
thereon, in escrow, and shall disburse the Earnest Money, and the interest
earned thereon, pursuant to the provisions of this Agreement.  Escrow Agent
agrees to cooperate with Title Company so that Title Company will be in a
position to issue a Title Policy (or pro forma) at Closing.  Escrow Agent also
submits to venue of any action relating to this Agreement in the state district
courts in Harris County, Texas and submits to jurisdiction in the state of
Texas.
 
 
 
 
 
 
Date:  September 8,
2011                                                               
CHICAGO TITLE INSURANCE COMPANY
 
 
By:  /s/ Terri Gervasi          
Name:  Terri Gervasi (rm)       
Title:  Senior Escrow Officer       
 
"Escrow Agent"


 
24

--------------------------------------------------------------------------------

 

[INSERT TENANT IN COMMON SIGNATURE  PAGES]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
TENANTS IN COMMON
 


 
NNN 100 Cyberonics Drive, LLC
NNN 100 Cyberonics Drive 1, LLC
NNN 100 Cyberonics Drive 2, LLC
NNN 100 Cyberonics Drive 3, LLC
NNN 100 Cyberonics Drive 4, LLC
NNN 100 Cyberonics Drive 5, LLC
NNN 100 Cyberonics Drive 6, LLC
NNN 100 Cyberonics Drive 7, LLC
NNN 100 Cyberonics Drive 8, LLC
NNN 100 Cyberonics Drive 9, LLC
NNN 100 Cyberonics Drive 10, LLC
NNN 100 Cyberonics Drive 11, LLC
NNN 100 Cyberonics Drive 12, LLC
NNN 100 Cyberonics Drive 13, LLC
NNN 100 Cyberonics Drive 14, LLC
 
 
 

Schedule 1-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION
 
Being a 2.415 acre (105,189 square foot) tract of land out of the Sarah Deel
League,A-13, Harris County, Texas and being a portion of Unrestricted Reserve
"E" of Armand, Section One as per map or plat filed for record in Volume 268,
Page 141 of the Map Records of Harris County, Texas.  Said 2.415 acre tract
being that same tract of land conveyed to Space Center Operating Associates,
L.P. by instrument filed for record under Harris County Clerk's File No.
U902614, Film Code No. 537-75-8093 of the Official Public Records of Real
Property of Harris County, Texas and being more particularly described by metes
and bounds as follows:
 
BEGINNING at a 5/8-inch iron rod with cap (stamped "WEISSER ENG. HOUSTON, TX")
found at the most northerly cut-back corner of the intersection of the
northeasterly right-of-way line of Space Center Boulevard (100.00 feet wide),
with the southeasterly right-of-way line of Cyberonics Boulevard (formerly
Skywalker Drive) (60.00 feet wide) and being the most westerly southwest corner
of said Unrestricted Reserve "E" and the tract herein described;
 
THENCE North 23 deg. 14 min. 14 sec. East along the southeasterly right-of-way
line of said Cyberonics Boulevard, a distance of 260.00 feet to a 5/8 inch iron
rod found for the southwesterly corner of a 1.1051 acre tract of land as
conveyed to Paul D. Agarwal by instrument filed for record under Harris County
Clerk's File No. V862758, Film Code No. 552-92-0753 of the Official Public
Records of Real Property of Harris County, Texas and for the northwesterly
corner of the tract herein described;
 
THENCE South 66 deg. 45 min. 44 sec. East departing the southeasterly
right-of-way line of said Cyberonics Boulevard, with the southwesterly line of
said 1.1051 acre tract passing at a distance of 184.88 feet the southeast corner
of said 1.1051 acre tract and the southwest corner of a 1.1908 acre tract of
land conveyed to CCH-Space Center, Ltd. under Harris County Clerk's File No.
S255018, Film Code No. 511-23-3102 of the Official Public Records of Real
Property of Harris County, Texas, continuing along the southeasterly line of
said 1.1908 acre tract a total distance of 206.00 feet to a 5/8 inch iron rod
found for an interior corner of said 1.1908 acre tract and the most northerly
northeast corner of the tract herein described;
 
THENCE South 23 deg. 14 min. 16 sec. West, along a northwesterly line of said
1.1908 acre tract a distance of 10.00 feet to a 5/8 inch iron rod found for the
most southerly southwest corner of said 1.1908 acre tract and an interior corner
of the tract herein described;
 
THENCE South 66 deg. 45 min. 44 sec East, along the southeasterly line of said
1.1908 acre tract a distance of 191.04 feet to a 5/8 inch iron rod found in the
northwesterly line of a 3.1495 acre tract of land conveyed to Cole-Space Center,
Ltd. by instrument filed for record under Harris County Clerk's File No.
W975380, Film Code No. 574-19-1718 of the Official Public Records of Real
Property of Harris County, Texas, for the southeast corner of the said 1.1908
acre tract and the northeast corner of the tract herein described;
 
THENCE South 23 deg. 14 min. 17 sec. West along the northwesterly line of said
3.1495 acre tract a distance of 257.93 feet to a 1-inch iron bar found in the
northeasterly right-of-way line of said Space Center Boulevard as established by
right-of-way deed recorded under Harris County Clerk's File No. H429026, for the
southwest corner of said 3.1495 acre tract and the southeast corner of the tract
herein described;
 
A-1
 

--------------------------------------------------------------------------------

 
THENCE in a westerly direction with the northeasterly right-of-way line of said
Space Center Boulevard and with the line of a curve to the right having a
central angle of 03 deg. 11 min. 31 sec., a radius of 1334.35 feet, a chord
bearing of North 68 deg. 21 min. 30 sec. West and a chord distance of 74.33 feet
for a curve length of 74.34 feet to a 1/2 inch iron rod found at the end of said
curve;
 
THENCE North 66 deg. 45 min. 44 sec. West, along the northeasterly right-of-way
line of said Space Center Boulevard, a distance of 312.74 feet to a 5/8 inch
iron rod with cap (stamped "WEISSER ENG. HOUSTON, TX") found for the southerly
cut-back corner of the intersection of the northeasterly line of Space Center
Boulevard with the southeasterly right-of-way line of said Cyberonics Boulevard;
 
THENCE North 21 deg. 45 min. 45 sec. West with said cut-back, a distance of
14.14 feet to the POINT-OF-BEGINNING and containing 2.415 acres (105,189 square
feet) of land.
 


 

A-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
BILL OF SALE AND ASSIGNMENT OF LEASES AND CONTRACTS
 
This instrument is executed and delivered as of the ____ day of _________,
200___ pursuant to that certain Purchase and Sale Agreement ("Agreement"), dated
____________, 200___, by and between __________________, a _____________________
("Seller"), and __________________, a _____________________ ("Purchaser"),
covering the real property described in Exhibit A attached hereto ("Real
Property").
 
1. Sale of Personalty.  For good and valuable consideration, Seller hereby
sells, transfers, sets over and conveys to Purchaser the following (the
"Personal Property"):
 
(a) Tangible Personalty.  All of Seller's right, title and interest in and to
all fixtures, furniture, equipment, and other tangible personal property, if
any, owned by Seller presently located on such property, but excluding word
processing and computing equipment and any items of personal property owned by
tenants, any managing agent or others.
 
(b) Intangible Personalty.  All of Seller's right, title and interest, if any,
in and to all of the following items, to the extent assignable and without
warranty (the "Intangible Personal Property"): (i) licenses, permits, and other
governmental approvals and entitlements relating to the Property, (ii) the right
to use the name of the Property and existing telephone numbers, fax numbers, and
web domains used by Seller in connection with the Property, (iii) if still in
effect, guaranties and warranties received by Seller from any contractor,
manufacturer or other person in connection with the construction, maintenance,
repair or operation of the Property, and (iv) any architectural or engineering
plans or drawings related to the Property.
 
2. Assignment of Leases and Contracts.  For good and valuable consideration,
Seller hereby assigns, transfers, sets over and conveys to Purchaser, and
Purchaser hereby accepts such assignment of, the following (the "Assigned
Property"):
 
(a) Leases.  All of the landlord's right, title and interest in and to the
tenant leases ("Leases") described in Exhibit B attached hereto, and Purchaser
hereby assumes all of the landlord's obligations under the Leases arising from
and after the Closing Date (as defined in the Agreement);
 
(b) Service Contracts.  All of the landlord's right, title and interest in and
to the service contracts described in Exhibit C attached hereto (the "Service
Contracts").
 
3. Assumption.  Purchaser hereby assumes the obligations of Seller under the
Leases and Service Contracts arising from and after the Closing Date and shall
defend, indemnify and hold harmless Seller from and against any liability,
damages, causes of action, expenses, and attorneys' fees incurred by Seller by
reason of the failure of Purchaser to fulfill, perform, discharge, and observe
its obligations with respect to the Leases or the Service Contracts arising on
and after the Closing Date.  Seller shall defend, indemnify and hold harmless
Purchaser from and against any liability, damages, causes of action, expenses,
and attorneys' fees incurred by Purchaser by reason of the failure of Seller to
fulfill, perform, discharge, and observe its obligations with respect to the
Leases, the Security Deposits (as defined in the Agreement) or the Service
Contracts arising before the Closing Date.
 
B-1
 

--------------------------------------------------------------------------------

 
4. Warranty of Title to Assigned Property.  Seller warrants and defends title to
the Personal Property and the Assigned Property unto Purchaser, its successors
and assigns, against any person or entity claiming, or to claim, the same or any
part thereof by, through or under Seller, subject only to the matters to which
the Deed is subject, to the extent applicable.
 
5. Agreement Applies.  The covenants, agreements, representations, warranties,
indemnities and limitations provided in the Agreement with respect to the
property conveyed hereunder (including, without limitation, the limitations of
liability provided in the Agreement), are hereby incorporated herein by this
reference as if herein set out in full and shall inure to the benefit of and
shall be binding upon Purchaser and Seller and their respective successors and
assigns.
 
6. Disclaimer.  As set forth in the Agreement, which provisions are hereby
incorporated by this reference as if herein set out in full, the Personal
Property and Assigned Property are is conveyed by Seller and accepted by
Purchaser AS IS, WHERE IS, AND (EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT)
WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS OR
IMPLIED, IT BEING THE INTENTION OF SELLER AND PURCHASER EXPRESSLY TO NEGATE AND
EXCLUDE ALL WARRANTIES, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, AND ALL OTHER REPRESENTATIONS AND WARRANTIES WHATSOEVER
CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE OF THE STATE OR STATES
WHERE THE REAL PROPERTY IS LOCATED.
 

B-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale and Assignment
of Leases and Contracts to be executed as of the date written above.
 

 
SELLER:
         
By:                                                               
 
Name:                                                               
 
Title:                                                               
         
PURCHASER:
         
By:                                                               
 
Name:                                                               
 
Title:                                                               




B-3
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
to
 
Bill of Sale and Assignment of Leases and Contracts
 


 
Legal Description
 

B-4
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
To
 
Bill of Sale and Assignment of Leases and Contracts
 


 
Leases
 

B-5
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
To
 
Bill of Sale and Assignment of Leases and Contracts
 


 
Assigned Contracts
 


 

B-6
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
NOTICE TO TENANTS
 
[Date]
 
[Project Name]
 
[Address]
 
[City/State/ZIP]
 
Dear Tenant:
 
Notice is hereby given to the tenants of ______________________ (the "Property")
that __________________________________ ("Seller"), the current owner of the
Property, has sold the Property to ____________________ ("Purchaser") effective
(date of takeover).  Purchaser has assumed all of the obligations of landlord
under your lease which arise after the date of this Notice, including any
obligations with respect to your security deposit, if any, which has been
transferred to Purchaser.
 

 
Sincerely,
         
By:                                                               
 
Name:                                                               
 
Title:                                                               


C-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF TENANT ESTOPPEL
 
To:  Cyberonics, Inc.
 
Today's Date:  September ____,
2011                                                                                     Lease
Date:                                                      
 
Lease Commencement
Date:                                                                         Lease
Expiration Date:                                                      
 
Extension
Option(s):                                                                                                                                          
 
Dates of Amendments or
Modifications:                                                                                                                                          
 
Property
Name:                                                                                                                                          
 
Landlord:                                                                                                                                          
 
Tenant:                                                               d/b/a                                                     
 
Leased Premises:  Suite/Unit:
#___________                                                                           Leased
Square Footage: _____________ s.f.
 
Monthly Rental: $                                                     Annual
Rental: $                                                               
 
Security Deposit Paid: $                                                      
 
Amount of Financial Reimbursements owed from Landlord, if
any:  $_______________________
 
The undersigned states that he/she is fully authorized on behalf of the Tenant
in the above-described lease (together with any amendments or supplements, the
"Lease") to execute this letter and hereby certifies to Cyberonics, Inc., its
successors and/or assigns (hereinafter, "Purchaser"), that the information set
forth herein is true and accurate in all respects:
 
1.           The Lease is in full force and effect; there are no other promises,
agreements, understandings or commitments, whether oral or written, between
Landlord and Tenant relating to the Leased Premises; and Tenant is open for
business and in operation in the Leased Premises and has not given Landlord any
notice of termination of the Lease.  The Lease has not been assigned by Tenant,
nor has Tenant subleased, licensed or otherwise granted to any third party any
rights to occupy any portion of the Leased Premises.  A copy of the Lease with
any and all amendments or supplements is attached hereto as Exhibit "A".
 
2.           To the best of Tenant's knowledge and belief, no uncured default,
event of default, or breach by Landlord or Tenant currently exists, or with the
passage of time would exist, under the Lease.  Neither Landlord nor Tenant have
made any claims against the other and currently have no claims against the other
alleging any default under the Lease.
 
D-1
 

--------------------------------------------------------------------------------

 
3.           Tenant is current in its obligation to pay rent to Landlord at the
rate set forth in the Lease.  Tenant has not prepaid any rent or other amounts
to Landlord other than rent and other charges due and payable in the calendar
month of this certification.  Tenant has no claim for any offset against any
rent due under the Lease.
 
4.           Tenant is not currently a debtor in any bankruptcy, reorganization,
arrangement or insolvency proceedings.
 
5.           The improvements required to be furnished to the Leased Premises by
Landlord or Tenant have been completed, Tenant has accepted possession of the
Leased Premises, and Tenant has received all tenant improvement allowances, free
rent and other concessions to which Tenant may be entitled under the Lease
except as follows:  _________________________________________________ [Insert
None or specify exceptions]
 
6.           The Security Deposit has been paid to Landlord under the Lease, and
Tenant has not given Landlord any other security or similar deposit.
 
7.           Tenant has not received any notice of any present violation of any
federal, state, county or municipal laws, regulations, ordinances, orders or
directives relating to the use or condition of the Leased Premises.
 
8.           To Tenant's knowledge, no latent defects exist in, on or about the
Premises.
 
9.           Tenant does not have any option or other right to purchase all or
any part of the Leased Premises or any option to renew or extend the Lease
except as set forth in the Lease.
 



 
TENANT
                 
By:                                                               
 
Name:                                                               
 
Title:                                                               
     
Date:                                                               




D-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-1
 
SUBSTITUTE ESTOPPEL CERTIFICATE
 


 
To:  Cyberonics, Inc.
 
Today's Date:  September ____,
2011                                                                                     Lease
Date:                                                      
 
Lease Commencement
Date:                                                                          Lease
Expiration Date:                                                      
 
Extension
Option(s):                                                                                                                                          
 
Dates of Amendments or
Modifications:                                                                                                                                          
 
Property
Name:                                                                                                                                         
 
Landlord:                                                                                                                                          
 
Tenant:                                                               d/b/a                                                      
 
Leased Premises:  Suite/Unit:
#___________                                                                           Leased
Square Footage: _____________ s.f.
 
Monthly Rental: $                                                     Annual
Rental: $                                                               
 
Security Deposit Paid: $                                                      
 
Amount of Financial Reimbursements owed from Landlord, if
any:  $_______________________________
 
The undersigned states that he/she is fully authorized on behalf of Daymark
Realty Advisors ("Daymark Realty") , the property manager of the office building
(the "Building") situated at 100 Cyberonics Drive, Houston, Texas, to make the
following statements concerning the Tenant in the above-described lease
(together with any amendments or supplements, the "Lease"), and hereby certifies
to Cyberonics, Inc., its successors and/or assigns (hereinafter, "Purchaser"),
that the information set forth herein is true and accurate in all respects:
 
1.           The Lease is in full force and effect; there are no other promises,
agreements, understandings or commitments, whether oral or written, between
Landlord and Tenant relating to the Leased Premises; and Tenant is open for
business and in operation in the Leased Premises and has not given Landlord any
notice of termination of the Lease.  The Lease has not been assigned by Tenant,
nor has Tenant subleased, licensed or otherwise granted to any third party any
rights to occupy any portion of the Leased Premises.  A copy of the Lease with
any and all amendments or supplements is attached hereto as Exhibit "A".
 
2.           To the best of Daymark Realty's knowledge and belief, no uncured
default, event of default, or breach by Landlord or Tenant currently exists, or
with the passage of time would exist, under the Lease.  Neither Landlord nor
Tenant have made any claims against the other and currently have no claims
against the other alleging any default under the Lease.
 
D-1-1
 

--------------------------------------------------------------------------------

 
3.           Tenant is current in its obligation to pay rent to Landlord at the
rate set forth in the Lease.  Tenant has not prepaid any rent or other amounts
to Landlord other than rent and other charges due and payable in the calendar
month of this certification.  Tenant has no claim for any offset against any
rent due under the Lease.
 
4.           Tenant is not currently a debtor in any bankruptcy, reorganization,
arrangement or insolvency proceedings.
 
5.           The improvements required to be furnished to the Leased Premises by
Landlord or Tenant have been completed, Tenant has accepted possession of the
Leased Premises, and Tenant has received all tenant improvement allowances, free
rent and other concessions to which Tenant may be entitled under the Lease
except as follows:  _____________ [Insert none or specify exceptions]
 
6.           The Security Deposit has been paid to Landlord under the Lease, and
Tenant has not given Landlord any other security or similar deposit.
 
7.           Tenant has not received any notice of any present violation of any
federal, state, county or municipal laws, regulations, ordinances, orders or
directives relating to the use or condition of the Leased Premises.
 
8.           To Daymark Realty's knowledge, no latent defects exist in, on or
about the Leased Premises.
 
9.           Tenant does not have any option or other right to purchase all or
any part of the Leased Premises or any option to renew or extend the Lease
except as set forth in the Lease.
 
10.           Daymark Realty acknowledges that it is making the certifications
set forth herein to Purchaser in order that Purchaser may rely thereon in
connection with its purchase of the Building.
 

 
DAYMARK REALTY ADVISORS
         
By:                                                               
 
Name:                                                               
 
Title:                                                               




D-1-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 


 
LEASE
 


 

D-1-3
 
 

--------------------------------------------------------------------------------

 

Exhibit E page 1 [exe_1.jpg]


 
E-1
 

--------------------------------------------------------------------------------

 
 
Exhibit E page 2 [exe_2.jpg]

 

E-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
[SCHEDULE OF FUTURE LEASING COMMISSIONS]
 
None.
 

F-1
 
 

--------------------------------------------------------------------------------

 
